Exhibit 10.2

 

FORM OF NOMINEE VOTING COMMITMENT

 

Reference is hereby made to the Securities Purchase Agreement, dated April 21,
2003 (the “Securities Purchase Agreement”), by and between DepoMed, Inc., a
California corporation (the “Company”) and the purchasers named on the Schedule
of Purchasers attached as Exhibit A thereto (the “Purchasers”).  This letter
shall be effective as of the Closing (as defined in the Securities Purchase
Agreement).

 

In partial consideration of the Purchasers’ respective agreements to enter into
and perform their respective obligations under the Securities Purchase Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, the undersigned hereby covenants and commits to
vote or cause to be voted all shares of Company Voting Stock (as defined below)
now or hereafter owned or beneficially owned or controlled by the undersigned to
elect the persons designated as the MDS Nominee and the Company Nominee (each,
as defined in the Securities Purchase Agreement) pursuant to Section 4.12 of the
Securities Purchase Agreement to the Board of Directors of the Company at each
regular or special stockholder meeting, or in connection with any action taken
by written consent, held or taken to elect members of the Board of Directors of
the Company.

 

For purposes of this letter, “Company Voting Stock” means any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock of the Company entitling the holders thereof to vote in an election of the
Board of Directors of the Company.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Nominee
Voting Commitment as of the date set forth below, to be effective as of the
Closing.

 

 

Signature:

 

 

 

 

 

Name of Shareholder:

 

 

 

 

 

Title of Signatory

 

if Shareholder is an entity:

 

 

 

 

Address

 

 

 

 

 

 

 

Date:

 

, 2003

 

 

--------------------------------------------------------------------------------